UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
LINDSAY JENKINS,                          )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                   Civil Action No. 13-CV-0087 (KBJ)
                                          )
ERIC HIMPTON HOLDER, JR., RICK SCOTT, )
FOURTH DISTRICT COURT OF APPEAL           )
JUDICIAL NOMINATING COMMISSION,           )
PETER BLANC, GLENN KELLEY, PAM            )
BONDI, THE FLORIDA BAR, KELLER            )
WILLIAMS REALTY, NATIONAL                 )
ASSOCIATION OF REALTORS, REGIONAL         )
MLS, CENTURY 21 TENACE REALTY, and        )
THE HOWELL REALTY GROUP,                  )
                  Defendants.             )
                                          )
_________________________________________ )


                                    ORDER OF DISMISSAL


       Plaintiff Lindsay Jenkins (“Plaintiff”), a citizen of the United Kingdom who is

proceeding pro se, has filed suit against twelve named defendants, alleging Racketeer Influenced

and Corrupt Organizations (“RICO”) violations and common law sexual discrimination and

harassment claims in connection with mortgage foreclosure proceedings in Florida state court.

Plaintiff was previously enjoined from commencing such actions without first fulfilling certain

procedural requirements, including seeking leave of court. Plaintiff did not seek leave before

filing this action and has failed to show cause why this case should proceed despite that pleading

defect. For the reasons set forth in further detail below, Plaintiff’s complaint is hereby

DISMISSED with prejudice.


                                                  1
                                  FACTUAL BACKGROUND

   I.      Plaintiff’s Litigation History

        This case—and many before it—arises out of Florida state court proceedings related to

the foreclosure of Plaintiff’s second home in Palm Beach County, Florida. Compl. at 4, 7-8.

Deutsche Bank initiated the foreclosure proceedings, which Plaintiff refers to as “fraudulent and

perjurious [] litigation,” in August 2007. Compl. at 7, 10. Since the actual foreclosure, which

Plaintiff describes as an “act[] of home invasion, burglary and theft,” Plaintiff has been

challenging the proceedings in Florida appellate courts. Compl. at 7-9.

        Plaintiff has not limited her challenges to the foreclosure proceedings to state court. She

sought to remove the state foreclosure proceedings to federal district court multiple times; each

time, the case was remanded back to the Florida state court. See Civ. A. No. 08-80717 (S.D.

Fla.); Civ. A. No. 08-22709 (S.D. Fla.); Civ. A. No. 08-80527 (S.D. Fla.). Plaintiff also has had

what this court previously described as “a long history of vexatious litigation [in federal courts]

against parties, including public officials, who are in any way related to her state court

litigation.” Jenkins v. Kerry, Civ. A. No. 12-00896 (CKK), 2013 WL 829400, at *9 (D.D.C.

Mar. 7, 2013). Plaintiff has filed at least seven lawsuits related to the foreclosure proceedings in

three separate jurisdictions since the 2007 foreclosure proceedings began, and all of them have

been dismissed. See, e.g., Jenkins v. John Kerry, Civ. A. No. 12-00896 (D.D.C.) (dismissed on

various grounds, including lack of personal jurisdiction and failure to state a claim); Lindsay

Jenkins v. Josef Ackerman, Civ. A. No. 07-22463 (S.D. Fla.) (dismissed for failure to state a

claim); Lindsay Jenkins v. Sheila Bair, Civ. A. No. 09-20067 (S.D. Fla.) (dismissed for failure to

state a claim); Lindsay Jenkins v. Jack Cook, Civ. A. No. 09-cv-20824 (S.D. Fla.) (dismissed for

failure to state a claim); Lindsay Jenkins v. Peter Blanc, Civ. A. No. 11-cv-80308 (S.D. Fla.)



                                                 2
(dismissed for failure to state a claim); Jenkins v. Eaton, Civ. A. No. 08-713 (E.D.N.Y.)

(dismissed against most defendants for failure to state a claim and summary judgment granted

for remaining defendants). In many of these cases, as here, Plaintiff’s allegations included RICO

and sexual discrimination and harassment claims related to the foreclosure of her Florida

property and the state court litigation that followed. Beyond the cases pertaining to the Florida

foreclosure proceedings, one district court indicated that Plaintiff has also filed over thirty

federal court cases in multiple states over the last decade. See Jenkins v. Eaton, Civ. A. No. 08-

713, 2010 WL 3861050 (E.D.N.Y. Aug. 25, 2010) (“Plaintiff has an extensive history of filing

and participating in vexatious and baseless lawsuits. Including the nine cases filed in the Eastern

District of New York, she has been involved in over thirty federal court cases in multiple states

over the last decade.”) (collecting cases).

         On September 3, 2009, in one of Plaintiff’s Southern District of Florida actions related to

the state foreclosure proceeding, the court dismissed Plaintiff’s claims with prejudice and issued

an order restricting the Plaintiff from filing in that district any further actions relating to

foreclosure of the Florida property without seeking prior leave of court. Omnibus Order, Jenkins

v. Deutsche Bank Trust Co., Civ. A. No. 07-22463 (S.D. Fla.) (Gold, J.), ECF No. 96 at 19. The

court clarified that any “[c]ontinued abuse of judicial process [would] lead to more severe

sanctions[.]” Id. Nearly two years later, the same court found that Plaintiff had filed additional

suits in violation of the filing injunction and had also filed suits in other districts in violation of

injunctions issued by other district courts. Order of Permanent Inj. (“Inj.”), Jenkins v. Deutsche

Bank Trust Co., Civ. A. No. 07-22463 (S.D. Fla.), ECF No. 109 at 1-2. 1 As a result of these


1
 The court found that Plaintiff was acting in concert with her domestic partner, Anthony Martin-Trigona, who had
been permanently enjoined by the District of Connecticut from initiating new lawsuits without first obtaining leave
of court. Jenkins v. Deutsche Bank Trust Co., Civ. A. No. 07-22463 (S.D. Fla.), ECF No. 109 at 1-2 (citing In re
Martin-Trigona, 592 F. Supp. 1566, 1571 (D. Conn. 1984)). Because that injunction applied both to Mr. Martin-

                                                         3
additional suits, the court issued a Permanent Injunction (the “Injunction”) that prohibited

Plaintiff from filing “any action or proceeding, in any federal court of the United States, arising

out of the acts of any person or entity involved in any capacity with the federal litigation

stemming from the state foreclosure proceedings . . . or the property in which she claims to assert

an interest therein,” without first seeking leave of court. Id. at 2. The Injunction further required

that Plaintiff seek leave of court before filing any other (non-foreclosure related) lawsuit against

any person or entity that Plaintiff had encountered in any capacity in relation to the foreclosure

litigation. Id. at 3. The Injunction also made clear that, in any such application for leave to file,

Plaintiff must include the following documents: the proposed complaint; a copy of the

Injunction; a copy of a permanent injunction issued by a different district court that also applies

to Plaintiff; the full caption of all lawsuits Plaintiff previously filed or were filed on her behalf in

any court; a copy of every complaint Plaintiff has filed; and an affidavit certifying “whether the

claim she wishes to present is a claim ever previously raised by her . . . and certifying that such

claim is being brought in good faith and listing the reasons why it is necessary for her to bring

such a claim.” Inj. at 4-5.

          The Injunction specifically provided that Plaintiff’s failure to comply with the listed

procedural requirements “may be considered by such court . . . as a sufficient basis for sustaining

a motion to dismiss such lawsuit or a request otherwise to dispose of the matter[.]” Id. at 5.


    II.      Procedural Posture of This Case

          Plaintiff commenced this action by filing a complaint on January 17, 2013, without first

seeking leave of court or providing any of the required documentation. Compl., ECF No. 1.

Although some of the defendants are new, just as in past complaints, Plaintiff alleges RICO

Trigona and anyone “acting in concert with him as well[,]” the Southern District of Florida court found Plaintiff in
violation of that injunction. Id.

                                                          4
violations and sexual discrimination and harassment arising out of the same foreclosure

proceedings. See, e.g., Compl. at 18-20 (RICO); 21-22 (sexual discrimination).

        On May 7, 2013, this Court issued a Minute Order indicating that the Court had been

advised of the Injunction. See Minute Order of May 7, 2013. The Court noted that the subject

matter of the complaint in this action is related to the Florida foreclosure proceedings and

includes some defendants who were the subject of the Injunction. Id. The Court further noted

that Plaintiff did not seek leave of court to file this action or comply with the other procedural

requirements of the Injunction. Id. Accordingly, this Court issued an order to show cause

directing Plaintiff to demonstrate why this case should be allowed to proceed in light of the

permanent injunction. Id. 2 Plaintiff’s show cause response was due by May 17, 2013. Id. As of

the date of this Order, nearly four weeks after the original deadline for her show cause response,

Plaintiff still has not responded to the Order to Show Cause.


                                                 ANALYSIS

        A court may dismiss a complaint sua sponte if there is a “sufficient basis for the court’s

action [] apparent from the plaintiff’s pleading.” Tate v. Burke, 131 F.R.D. 363, 364 (D.D.C.

1990) (citing Bettis v. Montgomery, 701 F. Supp. 256, 259 (D.D.C. 1989)). Indeed, a district

court may sua sponte dismiss a pro se complaint even without notice and an opportunity to be

heard where “it is patently obvious that the plaintiff cannot prevail on the facts alleged in the

complaint,” Perry v. Discovery Bank, 514 F. Supp. 2d 94, 95 (D.D.C. 2007) (citing Baker v.

Director, U.S. Parole Comm’n, 916 F.2d 725, 726-27 (D.C. Cir. 1990)), or if the complaint is



2
  At the time of the May 7, 2013, Minute Order, two defendants had already filed Motions to Dismiss. (ECF Nos. 4,
9). In the Minute Order of May 7, 2013, this Court stayed the briefing schedule on those motions. In a Minute
Order on May 10, 2013, the Court clarified that all remaining defendants’ time to respond to the complaint was
stayed pending resolution of the matter for which the show cause order was issued.

                                                        5
“frivolous or brought for some ulterior purpose such as harassment.” Tate, 131 F.R.D. at 364

(quoting Brown v. Dist. Unemp’t Comp. Bd., 411 F. Supp. 1001, 1001-1002 (D.D.C. 1975)).

         In assessing the viability of a complaint, courts in this district uphold and enforce

permanent injunctions—including filing injunctions—issued by sister courts. See, e.g., Martin-

Trigona v. Acton Corp., 600 F. Supp. 1193, 1199 (D.D.C. 1984) (dismissing defendants added in

an amended complaint in the District of Columbia because plaintiff did not seek leave to file the

amended complaint per the terms of a permanent filing injunction issued by the District of

Connecticut).

         In this case, the court in the Southern District of Florida enjoined Plaintiff from filing suit

in any federal court without first seeking leave of court. Inj. at 5-6. Under the terms of the

Injunction, failure to comply with any of the Injunction’s provisions provides grounds for

dismissal, id., and plaintiff has not only failed to comply with the injunctions requirements, she

has also failed to respond to this Court’s order to show cause as to why this case should not be

dismissed. The Court finds these procedural defects to be “sufficient basis” for dismissal. 3 Tate

v. Burke, 131 F.R.D. 363, 364.

         Accordingly, it is hereby ORDERED that the complaint is DISMISSED with prejudice.


    SO ORDERED.



Date: June 14, 2013                                             ___________/s/_____________
                                                                KETANJI BROWN JACKSON
                                                                United States District Judge

3
  The Court need not address whether dismissal is also warranted under the “patently obvious” standard because
Plaintiff had notice and an opportunity to be heard on the dismissal issue in this case. Without ruling, the Court
notes that Plaintiff has a long record of vexatious litigation and has filed similar claims that have all been dismissed
in earlier cases.. Taken together, these facts suggest that the instant case may be “frivolous or brought for some
ulterior purpose such as harassment.” Tate, 131 F.R.D. at 364 (quoting Brown v. Dist. Unemp’t Comp. Bd., 411 F.
Supp. 1001, 1001-1002 (D.D.C. 1975)).

                                                           6